Richardson, Judge:
This appeal for reappraisement presents the question of the proper dutiable value of certain glassware exported from Italy.
The appeal has been submitted for decision upon a stipulation entered into by counsel for the parties hereto, which establishes that the proper basis of appraisement of the involved glassware is export value, as defined in section 402 (b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, and that said value is the invoice unit values, less 10 per centum, plus packing, as invoiced.
Judgment will be entered accordingly.